
	
		I
		112th CONGRESS
		2d Session
		H. R. 4608
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mr. Rigell (for
			 himself and Mr. Scott of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to improve
		  oversight and accountability for military housing projects carried out using
		  the alternative authority provided by subchapter IV of chapter 169 of such
		  title.
	
	
		1.Short titleThis Act may be cited as the
			 Military Housing Oversight and
			 Accountability Act.
		2.Sustainment oversight
			 and accountability for military housing privatization projects and related
			 annual reporting requirements
			(a)Sustainment
			 oversight and accountability for privatization projects
				(1)Oversight and
			 accountability measuresSubchapter IV of chapter 169 of title 10,
			 United States Code, is amended by inserting after section 2885 the following
			 new section:
					
						2885a.Oversight and
				accountability for privatization projects: sustainment
							(a)Oversight and
				Accountability MeasuresEach
				Secretary concerned shall prescribe regulations to effectively oversee and
				manage a military housing privatization project carried out under this
				subchapter during the sustainment phase of the project following completion of
				the construction or renovation of the housing units. The regulations shall
				include the following requirements for each privatization project:
								(1)The financial health and performance of the
				military housing privatization project, including the debt-coverage ratio of
				the project and occupancy rates for the constructed or renovated housing
				units.
								(2)A resident
				satisfaction assessment of the privatization project.
								(3)An assessment of
				the backlog of maintenance and repair.
								(b)Required
				qualificationsThe Secretary concerned or designated
				representative shall ensure that the project owner, developer, or general
				contractor that is selected for each military housing privatization initiative
				project has sustainment experience commensurate with that required to maintain
				the
				project.
							.
				(2)Conforming
			 amendmentSection 2885(a) of
			 such title is amended in the matter preceding paragraph (1) by inserting before
			 the period at the end of the first sentence the following: during the
			 course of the construction or renovation of the housing units.
				(3)Clerical
			 amendments
					(A)Section
			 headingThe heading of
			 section 2885 of such title is amended to read as follows:
						
							2885.Oversight and
				accountability for privatization projects:
				construction
							.
					(B)Table of
			 sectionsThe table of sections at the beginning of subchapter IV
			 of chapter 169 of such title is amended by striking the item relating to
			 section 2885 and inserting the following new items:
						
							
								2885. Oversight and accountability for
				privatization projects: construction.
								2885a. Oversight and accountability for
				privatization projects:
				sustainment.
							
							.
					(b)Annual reporting
			 requirementsSection 2884(b) of such title is amended—
				(1)by striking
			 paragraphs (2), (3), (4), and (7);
				(2)by redesignating
			 paragraphs (5), (6), and (8) as paragraphs (2), (3), and (4), respectively;
			 and
				(3)by adding at the
			 end the following new paragraphs:
					
						(5)A trend analysis of the backlog of
				maintenance and repair for each privatization project, including the total cost
				of the operation, maintenance, and repair costs associated with each
				project.
						(6)If the debt associated with a privatization
				project exceeds net operating income or the occupancy rates for the constructed
				or renovated housing units are below 75 percent for any sustained period of
				more than one year, a report regarding the plan to mitigate the financial risk
				of the
				project.
						.
				
